Citation Nr: 0821791	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of right leg gunshot wound muscle injury (Muscle 
Groups XI and XII), with injury of the superficial peroneal 
nerve.  

2.  Entitlement to a rating in excess of 10 percent for a 
facial scar, with retained metallic foreign bodies in the 
maxilla and neck. 

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served with the recognized guerilla service from 
April 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, in July 2002.  In 
September 2004 the Board issued a decision denying the 
veteran's claims.  The veteran subsequently appealed and in a 
November 2006 Order the Court of Appeals for Veterans Claims 
(Court), pursuant to a motion for Joint Remand, vacated the 
September 2004 Board decision and remanded the claims back to 
the Board.

The Joint Remand motion indicated that the Board had failed 
to appropriately apply and discuss certain provisions 
pertaining to rating muscle injuries related to gunshot 
wounds.  Regarding the claim for increase for right leg 
disability, the Board did not appropriately apply the 
criteria governing the evaluation of the degree of muscle 
injuries on a rising scale of slight, moderate, moderately 
severe and severe; did not properly discuss the history of 
the veteran's gunshot wounds as part of the rating exercise; 
did not appropriately account for the veteran's "through and 
through" right leg injury; did not discuss the veteran's 
cardinal signs and symptoms in relation to the muscle groups 
affected; did not discuss whether the muscle groups of the 
leg affected were in the same anatomical region and whether 
they act on the same unankylosed joint or different 
unankylosed joints; did not discuss whether muscle injury 
ratings could be combined with any applicable peripheral 
nerve injury ratings; and did not discuss whether the 
veteran's scars might be entitled to separate evaluation.  
Regarding the veteran's claim for increase for facial 
disability, the Joint Remand indicated that the Board did not 
consider whether a rating could be assigned under Code 5325, 
which governs muscle injury to the facial muscles.  
Additionally, the Remand noted that the veteran's claim for 
TDIU was inextricably intertwined with the other claims and 
thus, also needed to be Remanded to the Board.  


FINDINGS OF FACT

1.  The veteran's injury to Muscle Groups XI and XII of the 
right leg is not more than moderate in degree and affects 
separate unankylosed joints.

2.  The impairment of the veteran's superficial peroneal 
nerve is not more than slight and does not represent an 
independent manifestation of the veteran's right leg 
disability.  

3.  The veteran has an additional level of compensable 
functional loss associated with his right leg disability.  

4.  The veteran's right leg scars are small, superficial and 
stable and are not painful on examination.

5.  The veteran's facial disability is not shown to interfere 
with mastication and does not result in loss of innervation 
of the facial muscles.

6.  The veteran's facial scars are small, superficial, stable 
and not disfiguring.  

7.  The veteran does not have a single service-connected 
disability rated 40 percent or a combined rating for service 
connected disabilities of 70 percent and the evidence shows 
that he is capable of sedentary work.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent (but no higher) rating for 
residuals of right leg gunshot wound muscle injury (Muscle 
Groups XI and XII), with injury of the superficial peroneal 
nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7801-7805 (2002);  
38 C.F.R. §§ 4.55, 4.56, and 4.73, Codes 5311, 5312, 4.118, 
Codes 7801-7805, 4.124a, Code 8522.       

2.  The criteria for a rating in excess of 10 percent for a 
facial scar, with retained metallic foreign bodies in the 
maxilla and neck are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 
7800-7805 (2002); 38 C.F.R. §§ 4.73, Code 5325; 4.118, Codes 
7800-7805, 4.124a, Code 8207.

3.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although this letter did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit any such 
evidence.  This was equivalent to requesting that he submit 
anything pertinent.

The Board notes that although the VCAA notice provided did 
not meet all of the specific notice requirements pertaining 
to increased rating claims recently outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the veteran was not 
prejudiced by this lack of specificity.  He has been given an 
ample opportunity to identify any evidence that might be 
pertinent to the ratings assigned for his claimed 
disabilities and he has not identified any additional, 
obtainable, outstanding evidence.  Also, he was specifically 
provided with a number of VA examinations in September 2001 
and November 2003.  In addition to these examinations 
producing objective medical findings, they also gave the 
veteran an opportunity to report the specific symptoms he was 
experiencing.  Thus, although the veteran was not provided 
notice of the specific, applicable criteria for rating 
cervical spine disability in a notice letter (See Vasquez, 22 
Vet. App. 37 (2008)), even with this omission, a complete 
record was developed for purposes of assigning an appropriate 
rating for his disabilities.  The Board does not find that 
more specified notice to the veteran would have resulted in 
any additional pertinent evidence being produced.  
Accordingly, the lack of specificity did not prejudice the 
veteran as it did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a number of VA examinations.   The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 


II.  Factual Background

Service medical records reveal that the veteran incurred gun 
shot wounds to both his right leg and his face between his 
nose and his upper lip in August 1945.  The veteran was 
hospitalized for treatment of these wounds.

In December 1950 the veteran filed a claim for service-
connected disability for these gunshot wounds.  

In April 1953 he received a VA orthopedic examination.  The 
examination produced diagnoses of scar, linear, small, left 
upper lip without facial deformity; absence, acquired upper 
incisors; scars, superficial and nonadherent, of the right 
leg; injury to muscle groups XI and XII without 
manifestation; injury to the infraorbital nerve branches, 
left and superficial peroneal nerve, right, manifested by 
hypoesthesia of the left face and upper lip, and dorsum of 
the left and foot, right; and metallic foreign bodies, neck 
and facial bones.  On examination the veteran reported 
numbness of the dorsum of the right foot after walking much, 
numbness of the left face, poor vision on the left at times 
and loss of two upper left teeth.  Physical examination of 
the face showed that from the lower outer corner of the left 
nostril down and medially was an oblique, linear scar, 1/2 inch 
long.  There was no keloid, tenderness or palpable foreign 
body.  The upper central and lateral incisors were missing.  
There was hyperesthesia of the left upper lip and anterior 
left face from injury to the left infraorbital nerve 
branches.  There was no facial deformity.  Physical 
examination of the right leg showed a faint superficial, 
oblique nonadherent scar 1 inch by 1/2 inch denoting the point 
of entry of the bullet.  Also, on the posterior surface at 
about the same level and just lateral to the midline was a 
similar longitudinal scar 5/8 inches x 3/8 inches from the 
incision for the removal of a foreign body.  From the course 
taken by the bullet there had been injury to the anterior and 
posterior leg Muscle Groups XI and XII.  There was no 
palpable foreign body or bone injury or tenderness.  There 
was anesthesia of the dorsum of the leg and foot from injury 
to the branches of the superficial peroneal nerve.  Motion of 
the foot and toes was normal and there was no atrophy of the 
leg or foot by actual measurement.  The examiner noted that 
from the course taken by the bullet, there had been injury to 
both the anterior and posterior leg muscle groups XI and XII.  
There was no palpable foreign body or bone injury or 
tenderness.  There was anesthesia of the dorsum of the leg 
and foot from injury to the branches of the superficial 
peroneal nerve.  

On separate April 1953 VA neuropsychiatric examination the 
diagnoses were peripheral nerve injury, infraorbital nerve, 
branches left, superficial peroneal nerve, branches right; 
manifested by hypoesthesia of the left upper lip, anterior 
left side of the face and dorsum of the right leg and foot.  
The veteran complained of numbness of the left side of the 
face and numbness of the dorsum of the right foot after 
walking.  He also complained of occasional blurriness of 
vision in the left eye.  On examination there was no evidence 
of motor or sensory disturbance except for hyperesthesia of 
the left upper lip and anterior left side of the face and 
dorsum of the right leg and foot.  There was no muscular 
atrophy or weakness and muscle tone was normal.  There was no 
limitation of movements of all extremities of the head and 
spine.  Deep and superficial reflexes were physiological and 
there was no pathological reflex elicited.  There was also no 
facial or masticatory disturbance, and cranial nerves were 
intact.  

On August 1974 VA examination the diagnoses included scar at 
the base of the left nostril, allegedly the residual of a 
shell wound, with old healed fracture deformity and loss of 
bone substance and teeth, left maxilla with retained multiple 
foreign bodies in the maxilla and the neck, with injury to 
the facial muscles; two scars of the right leg, residuals of 
a GSW, through and through, with injuries to Muscle Groups XI 
and XII; and peripheral nerve injury to the right leg and 
foot.  The veteran reported pains in the left upper lip, nose 
and left face, painful gums and pain in the right leg.  
Physical examination showed a scar at the base of the left 
nostril down to the upper left lip that was depressed, 
adherent, slightly disfiguring, with injury to the facial 
muscles; two scars of the leg at the junction of the proximal 
and middle thirds, residuals of through and through gunshot 
wound with the point of entry scar at the anterolateral 
aspect 1" x 1/4", non-depressed, non-adherent, non-tender.  
There was moderate to severe injury to the anterior tibial 
and the gastrocnemius and soleus muscles.  There was no 
limitation of motion of the right knee and ankle.  

The veteran filed his instant claim for increase in July 
2001.  

In a March 1997 letter a private physician indicated that the 
veteran had full loss of vision of the left eye resulting 
from his facial GSW with retained metallic foreign body on 
the maxilla; that he had weak vision in the right eye; and 
that he could not walk without a crutch.  The physician 
believed that all of these complaints were the end results of 
injuries the veteran suffered during World War II.  

On April 1997 VA joints examination the diagnosis was GSW mid 
1/3 of the right leg, healed and degenerative osteoarthritis 
of the right knee/ankle.  The veteran reported pain and 
swelling of the right knee and right ankle area and indicated 
that because of his GSW injuries he could not do any form of 
manual labor.  Physical examination showed osteophytes 
detected on the right tibial plateau area; slight right genu 
varus deformity secondary to degenerative changes; no 
tenderness over the GSW entry/exit sites over the left leg 
area; full range of motion of the right knee and ankle and 
scars at the site of both the entry and exit wounds.  

A June 1997 rating decision denied service connection for 
defective vision.  

On September 2001 VA cranial nerves examination the diagnosis 
was no evidence of cranial neuropathy.  Physical examination 
showed no incoordination, no facial assymetry and no 
weakness.  Motor and sensory functioning and reflexes were 
intact and there were no pathological reflexes.  

On September 2001 VA joints examination the diagnosis was 
minimal degenerative joint disease of the knee and ankles.  
The veteran reported pain in the right lower leg and 
occasional swelling of the right knee and ankles.  The 
examiner found that the veteran's major functional impact was 
pain; that he had tenderness of the right knee, ankle and 
calf muscles along with crepitus in the knees; and that he 
had an antalgic gait favoring the right leg.  No actual 
limitation of motion of the right ankle was found, although 
there was pain on dorsiflexion at 15 degrees and plantar 
flexion at 30 degrees.  There was also no limitation on 
flexion and extension of the toes as compared to the left 
foot but there was more pain in the right toes.  

On September 2001 VA muscle examination the diagnosis was 
residuals of GSW injury with injury to muscle groups XI and 
XII.  The veteran reported pain on the right lower leg and 
occasional swelling of the right knee and ankle.  He also 
reported severe flare-ups about 3 times per month, lasting 
for several days.  He would remain sedentary during these 
flare-ups.  It was found that the veteran's GSW had been a 
through and through wound; that cleaning and debridement had 
been done and that the veteran had been unable to resume 
active duty.  The muscles injured by the leg GSW were in 
Muscle Groups XI and XII and there had also been some level 
of associated injury to the peroneal nerve.  The veteran was 
noted to have difficulty in ambulation and an inability to 
stand or walk for prolonged periods.  He had a 3x2 cm 
circular wound on the anterior portion of the right lower 
extremity and 3x2 cm circular scar of the posterior portion 
of the right lower extremity.  The specific Muscle Groups 
penetrated were groups XI and XII and damage to the peroneal 
nerve was also noted.  Further it was noted that the muscle 
groups could move the joint through a useful range of motion 
but such range of motion was limited by pain.  

On September 2001 peripheral nerves examination the diagnosis 
was superficial peroneal nerve injury.  Physical examination 
showed patchy areas of hypoesthesia in the right leg.  A 
September 2001 VA scars examination produced a diagnosis of 
scar, residual of GSW to the face with retained foreign body.  
It was noted that the veteran's original injury involved 
retained metallic fragments in the maxilla.  Physical 
examination showed one barely discernible scar about 2 cm 
from the right upper lip and a scar on the neck that was no 
longer visible.  

On November 2003 VA cranial nerve examination the diagnosis 
was no evidence of cranial nerve pathology.  The veteran 
reported blurred vision related to the facial area where his 
gunshot wound was incurred, but he denied weakness, 
paresthesia or other sensory abnormalities and did not report 
any pain, fatigue or functional loss.  Neurological 
examination did not produce any abnormal findings.  

On November 2003 VA joints examination the diagnoses were 
normal X-ray of the right leg status post gunshot wound with 
residuals of pain and weakness and injury to muscle groups XI 
and XII.  No joint involvement was seen.  The veteran 
reported pain in the right lower leg, cramps and occasional 
swelling of the knee and ankle.  He used a can to ambulate 
and his leg problems had a moderate effect on his usual 
activities.  Although mostly housebound, his leg cramps, 
weakness and difficulty in ambulation did limit his activity.  
Physical examination did show painful motion and weakness in 
the right leg.  The veteran was found to have an antalgic 
gait, favoring his right leg and to walk slowly, using his 
can and holding on to his companion.  He had difficulty 
getting up from his chair as his leg would just give way and 
he had no limitation on standing as long as there is support.  
He had difficulty rising on his toes and climbing on the 
examining table.  He was also found to have full knee 
extension and no actual limitation of motion of the right and 
left ankle.  An X-ray of the right leg was normal.  

On November 2003 VA muscles examination the diagnosis was 
residuals of GSW with injury to Muscle Groups XI and XII.  
The veteran complained of muscle cramps to the right leg with 
numbness almost nightly, occasional pain, knee joint pains 
and occasional swelling of the knee joints.  There were no 
exact flare-ups but a constant throbbing pain.  There was 
also numbness, mostly at nighttime with moderate tolerable 
pain.  The veteran would remain sedentary during severe pain.  
The examiner noted that when the veteran incurred his initial 
GSW, cleaning and debridement was done at Cervantes.  He was 
then later transferred to the base hospital where he stayed 
for one month.  He did not report back to duty as the 
Japanese had already surrendered.  The veteran reported that 
he remained sedentary most of the time.  In the morning he 
could still do light sweeping but could not stand for 
prolonged periods of time and he used a cane for support when 
ambulating.  He had difficulty standing up or rising from a 
seated position.  He would easily lose his balance when he 
tried to climb onto the examining table as his leg would just 
give way.  Muscle strength of the peroneal nerve was 4/5 on 
the right and 5/5 on the left.  The veteran could still move 
the joint through a useful range of motion but there was 
slight weakness on repetition and with resistance.  His 
movement was also limited by pain during flare-up/severe 
pain.   The examiner found that the veteran was capable of 
sedentary work with the service-connected muscle injury 
contributing to his inability to perform physical work for a 
long period of time.  

On November 2003 VA peripheral nerve examination the 
diagnostic impression was superficial peroneal nerve injury.  
The veteran complained of numbness in the right leg.  He also 
claimed that he had difficulty ambulating due to weakness in 
the right leg.  Physical examination showed hypoesthesia on 
the anterolateral aspect of the right leg.  The examiner 
opined that the veteran's service-connected superficial nerve 
injury was a minor contributing factor to his current 
helpless status.  The examiner suggested that his other 
medical disabilities be considered.  

On November 2003 VA scars examination the diagnostic 
impression was scars residual of gun shot wound injury to the 
face and maxilla with retained metallic foreign bodies.  The 
veteran alleged that he occasional pain in the area.  
Physical examination showed a 1x1 cm scar barely discernible 
about 2 cm from the right upper lip, a 2x2 cm scar barely 
discernible on the anterior right lower lobe, a 1x2 cm barely 
discernible slight depression on the posterior right leg and 
a scar on the neck that was not visible.  There was no pain 
in the scars on examination, no adherence to underlying 
tissue, no instability, no elevation or depression on 
palpation, no difference in color as compared to normal skin.  
None of the scars were deep and there was no inflammation, 
edema or keloid formation.  The facial scar produced no gross 
facial distortion and was not disfiguring.  

III.  Law and Regulations

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7. 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy. Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); 38 C.F.R. § 4.14.

There will be no rating assigned for muscle groups which act 
upon an ankylosed joint, with exceptions to this rule 
relating only to the knee and the shoulder.  38 C.F.R. § 
4.55(c).

Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.   First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Under diagnostic codes 5301 to 5323, muscle injuries 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  

There would be a consistent complaint of cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and, if present, an inability to keep up with work 
requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one 
or more muscle groups.  There would be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  The evaluation of the 
same disability or manifestations under different diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code that 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  38 C.F.R. § 4.14 
does not prevent separate evaluations for the same anatomic 
area under different diagnostic codes that evaluate different 
functional impairments.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

IV.  Analysis

Residuals of right leg gunshot wound muscle injury    

As the veteran's gunshot wound has been found to involve 
damage to both muscle groups XI and XII, the Board must 
consider the rating provisions of 38 C.F.R. § 4.73, Code 5311 
(for injury to muscle group 11) and 5312 (for injury to 
muscle group 12).  Code 5311 indicates that Muscle Group XI 
is comprised of the posterior and lateral crural muscles, and 
muscles of the calf (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) plantaris.  The 
function of Muscle Group XI is associated with propulsion, 
plantar flexion of the foot (1); stabilization of the arch 
(2, 3); flexion of the toes (4, 5); and flexion of the knee 
(6).  Slight injury to these muscles warrants a 
noncompensable evaluation; moderate injury warrants a 10 
percent evaluation; moderately severe injury warrants a 20 
percent evaluation; and severe injury warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Code 5312 indicates that Muscle Group XII is comprised of the 
anterior muscles of the leg (1) the tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) peroneus tertius. The function of Muscle Group XII is 
associated with dorsiflexion (1); extension of the toes (2); 
and stabilization of arch (3).  A noncompensable evaluation 
is assigned for slight injury; a 10 percent evaluation for 
moderate injury; a 20 percent evaluation for moderately 
severe injury; and a 30 percent evaluation for severe injury.  
38 C.F.R. § 4.73, Diagnostic Code 5312.  

The Board notes that the veteran's wound in service has been 
classified as a "through and through" and as such the 
veteran should at least be assigned a moderate (10 percent) 
rating under the above Codes.  38 C.F.R. § 4.56(b).  Although 
earlier reports indicated that the wound was not through and 
through (second scar was an incisional scar resulting from 
the removal of the foreign body), it was conceded in the 
joint motion that the wound was through and through.  Thus, 
the pertinent inquiry is whether a rating in excess of 10 
percent is warranted under  Code 5311 or 5312.  In that 
regard, the evidence of record does not show that the injury 
to either Muscle Group XI or XII is more than moderate in 
degree.  Instead, the evidence is most compatible with 
moderate injury to these muscle groups as defined by the 
pertinent regulatory criteria.  Notably, it has been conceded 
that the veteran did incur a through and through wound to the 
right leg that was apparently from a single bullet and that 
left small scars indicating short track of the bullet through 
the muscle tissue.  He also had treatment in service for the 
wound, apparently for one month.  Additionally, he does show 
some of the cardinal signs of injury including consistent 
complaints of pain along with some weakness, a lowered 
threshold of fatigue and coordination problems upon prolonged 
use.  A mild or moderate degree of loss of power in the 
veteran's muscles as compared to the strong side has also 
been shown as on the November 2003 muscles examination, 
muscle strength was 5/5 on the left (strong side) and 4/5 on 
the right (injured side).

In contrast, the evidence of record does not establish that 
the veteran has moderately severe muscle disability of the 
right leg.  Although, the wound he incurred was conceded to 
be through and through, was caused by a high velocity 
missile, and although there was debridement of the wound, the 
record does not show that the wound became infected or that 
it caused intramuscular scarring.  Additionally, the record 
does not indicate that there has been any sloughing of soft 
parts or that there are indications on palpation or loss of 
deep fascia or muscle substance.  Further, muscle testing in 
November 2003 showed 4/5 muscle strength in the right leg, 
which although slightly reduced as compared to the left side, 
is not indicative of loss of normal firm resistance.  Thus, 
although a few of the criteria for moderately severe muscle 
disability are met, a greater number of these criteria are 
not met.  Consequently, the Board finds that rating based on 
moderate muscle impairment better approximates the veteran's 
level of disability for muscle groups XI and XII.  See 38 
C.F.R. § 4.7.

The Board also notes, however, that both of these muscle 
group injuries are in the same anatomical region (i.e. the 
right mid to lower leg).  Also, the Muscle Groups in question 
do not both appear to act on the right knee.  As shown by 
Code 5311, Muscle Group XI, clearly does act upon the flexion 
of the knee.  In contrast, it does not appear that Muscle 
Group XII acts upon the knee.  Instead, according to Code 
5312, this muscle group acts on the toes and the arch.  Thus, 
given that these two muscle groups in the same anatomical 
area are acting on different, unankylosed joints, it is 
necessary to increase the rating for the more severely 
injured muscle group by one level, and use this rating as the 
combined evaluation for all affected muscle groups.  38 
C.F.R. § 4.55(e).  Accordingly, the Board finds that under 
the terms of the rating schedule, it is appropriate to 
continue the single 20 percent rating under both Code 5311 
and 5312, which was originally assigned by the RO. 

The Board has also considered whether a separate rating is 
warranted for the veteran's superficial peroneal nerve 
impairment.  The Board finds, however, that the impairment of 
the superficial nerve is affecting the same body part (i.e. 
the right lower leg and foot as the veteran's muscle injuries 
and is not affecting different functions of this body part.  
38 C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14 (2006).
Instead, the impairment simply adds an overlay of mild 
hypoesthesia on the anterolateral aspect of the right leg to 
an existing lower leg pathology of pain and mildly reduced 
strength.  Additionally, the Board notes that the superficial 
peroneal nerve impairment has not been shown to be more than 
mild so even if it could be separately rated, it would not 
warrant a compensable rating.  See 38 C.F.R. § 4.124a, Code 
8522. 

The Board must also consider whether the veteran could be 
granted a rating increase based on functional loss.  
38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 
(1995).  Giving the veteran the benefit of the doubt, the 
Board does find that such an increase is warranted as the 
evidence reasonably shows that the veteran does have 
significant pain, significant difficulty ambulating and 
significant difficulty getting up and balancing (as evidenced 
by the November 2003 VA muscles examiner noting that he had 
difficulty climbing onto the examining table and that he 
almost fell).  Accordingly, the Board will add an additional 
10 percent to the veteran's rating for injury to Muscle 
Groups XI and XII based on functional loss, resulting in a 
single 30 percent rating being assigned.  An additional 
increase on the basis of functional loss is not warranted, 
however, given that the veteran still maintains good overall 
muscle strength of the right leg, is able to take the leg 
through a full range of motion, and is able to do at least 
some chores around the house.

The Board has also considered whether a separate rating might 
be available for any scarring on the right leg associated 
with the veteran's gunshot wound.  No disability, however, 
has been associated with this scarring.  On the most recent 
November 2003 VA examination there was no pain in the scars 
on examination, no adherence to underlying tissue, no 
instability, no elevation or depression on palpation and no 
difference in color as compared to normal skin.  None of the 
scars were deep and there was no inflammation, edema or 
keloid formation.  Consequently, there is simply no basis to 
assign a separate rating for scarring under the current 
criteria for rating scars (see 38 C.F.R. § 4.118, Codes 7801-
7805 (2007)) or under the criteria in effect prior to August 
2002.  See 38 C.F.R. § 4.118, Codes 7801-7805 (2002).  

Facial Disability

The Board notes that a 10 percent rating has already been 
assigned for the veteran's facial disability.  Consequently, 
the focus of the analysis is on provisions that could allow 
for a rating in excess of 10 percent.  The veteran's facial 
disability is currently rated under 38 C.F.R. § 4.118, Code 
7804 for superficial scar, painful on examination.  A 10 
percent rating is the maximum rating available under this 
Code.  Also, as the veteran's facial scar has not been shown 
to be deep or to cause limited motion, there is also no basis 
to assign a rating in excess of 10 percent under any other 
applicable codes under the new criteria for rating scars.  
See 38 C.F.R. § 4.118, Codes 7800-7805 (2007).  Similarly, 
there is additionally no basis for assigning a rating in 
excess of 10 percent under the old criteria for rating scars.  
See 38 C.F.R. § 4.118, Codes 7800-7805 (2002).   
 
As the veteran's gunshot wound to the face clearly involved 
at least some level of injury to the musculature of that area 
the Board must also consider whether the veteran's current 
facial disability could be separately rated on this basis.  
Where injury to a facial muscle is indicated, Diagnostic Code 
5325 should be considered.  Under Diagnostic Code 5325, a 
minimum rating of 10 percent is to be assigned for any 
interference with mastication.  Moreover, that code mentions 
that injury to the 7th cranial nerve must also be considered.  
38 C.F.R. § 4.73, Diagnostic Code 5325 (2006).

Any evaluation for a 7th (facial) cranial nerve injury is 
dependent upon loss of innervation of the facial muscles.  A 
10 percent evaluation is warranted for moderate incomplete 
paralysis.  A 20 percent evaluation requires severe 
incomplete paralysis.  A 30 percent evaluation requires 
complete paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 
8207.  In the instant case, the only current symptom 
associated with the veteran's facial disability has been 
occasional pain (see November 2003 VA scars examination) and 
it is not shown that that pain results in any loss of 
innervation or that it interferes with mastication.  
Accordingly, a compensable rating under Code 5325 is not 
warranted.     

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Once again, the only functional impairment 
associated with the face that the veteran has reported is 
some pain and this is adequately compensated by the current 
10 percent rating.  

The Board has also considered whether referral for 
extraschedular consideration is indicated in regard to the 
ratings assigned for either the veteran's right leg 
disability or his facial disability.  Nothing in the record, 
however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
combination of these disabilities.  38 C.F.R.  § 3.321.  
Notably the November 2003 VA muscles examiner specifically 
opined that the veteran was capable of sedentary work and 
there is no evidence of post service hospitalization for 
either the facial or right leg disability.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability as 
part of a combination of disabilities, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

In the instant case the veteran does not have one disability 
ratable at 40 percent or more nor does he have a combined 
disability rating of 70 percent or more.  38 C.F.R. § 
4.16(a).  Consequently, there is no schedular basis for 
assignment of a TDIU rating.  The Board has also considered 
whether referral for extraschedular consideration is 
indicated.  Such consideration is not suggested by the 
record.  Once again, the November 2003 VA muscles examiner 
specifically opined that the veteran was capable of sedentary 
work and there is no contrary evidence indicating that the 
veteran's service-connected disabilities alone would markedly 
interfere with his employability.  Also, there is no evidence 
of  frequent hospitalizations due to service connected 
disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record.

Accordingly, as a TDIU rating is not established on a 
schedular or extraschedular basis, the preponderance of the 
evidence is against this claim and it must be denied. 


ORDER

Entitlement to a rating of 30 percent (but no higher) rating 
for residuals of right leg gunshot wound muscle injury 
(Muscle Groups XI and XII) is granted. 

Entitlement to a rating in excess of 10 percent for a facial 
disability, including scar, with retained metallic foreign 
bodies in the maxilla and neck is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


